USCA11 Case: 20-14739    Date Filed: 07/14/2021   Page: 1 of 2



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14739
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:13-cr-00306-GAP-DCI-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


LATAVIS DEYONTA MACKROY,
a.k.a. Tay,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 14, 2021)

Before MARTIN, BRANCH, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14739       Date Filed: 07/14/2021    Page: 2 of 2



      Tom Dale, counsel for Latavis Mackroy in this direct criminal appeal, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Mackroy’s sentence is AFFIRMED.




                                          2